Exhibit 10.5

 

COMMERCIAL SECURITY AGREEMENT

 

Grantor:

Advanced Life Sciences Holdings, Inc.

1440 Davey Drive

Woodridge, IL 60517

Lender:

THE LEADERS BANK

2001 YORK ROAD,
SUITE 150

OAK BROOK, IL 60523

 

THIS COMMERCIAL SECURITY AGREEMENT dated October 23 2008, is made and executed
between Advanced Life Sciences Holding, Inc., a Delaware corporation (“Grantor”)
and THE LEADERS BANK (“Lender”).  This Agreement is entered into pursuant to
that certain Amended and Restated Business Loan Agreement, dated as of even date
herewith, by and between the Advanced Life Sciences, Inc. (“Borrower”) and the
Lender (“Loan Agreement”), whereby the Lender has agreed to lend Ten Million and
00/100 Dollars ($10,000,000.00) to the Borrower subject to the terms and
conditions of the Loan Agreement.

 

GRANT OF SECURITY INTEREST.  For valuable consideration, Grantor collaterally
assigns and grants to Lender a security interest in the Collateral to secure the
Indebtedness and agrees that Lender shall have the rights stated in this
Agreement with respect to the Collateral, in addition to all other rights which
Lender may have by law.

 

COLLATERAL DESCRIPTION.  The word “Collateral” as used in this Agreement means
the following described property, whether now owned or hereafter acquired,
whether now existing or hereafter arising, and wherever located, in which
Grantor is giving to Lender a security interest for the payment of the
Indebtedness and performance of all other obligations of Borrower under the Note
and any Related Document:

 

All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including, but not limited to,
all software and all payment intangibles); all attachments, accessions,
accessories, fittings, increases, tools, parts, repairs, supplies, and
commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing
property:  all insurance refunds relating to the foregoing property; all good
will relating to the foregoing property; all records and data and embedded
software relating to the foregoing property, and all equipment, inventory and
software to utilize, create, maintain and process any such records and data on
electronic media; all supporting obligations relating to the foregoing property,
all whether now existing or hereafter arising, whether now owned or hereafter
acquired or whether now or hereafter subject to any rights in the foregoing
property; and all products and proceeds (including but not limited to “all
insurance payments”) of or relating to the foregoing property.

 

The word “Collateral” also includes all proceeds of the above described
collateral, including without limitation, any equipment purchased with proceeds,
as well as all accessories, attachments, accessions, replacements and additions,
whether added now or later, together with all insurance proceeds and refunds of
insurance premiums, if any, and all sums that may be due from third parties who
may cause damage to any of the foregoing, whether due to judgment, settlement or
other process.  Further, the word “Collateral” includes any rights that the
Lender may have under that certain Intellectual Property Security Agreement,
dated as of even date herewith, by and between Lender and Grantor.  The word
“Collateral” specifically excludes any rights that the Grantor may have as a
result of its License Agreement with Abbott Laboratories for cethromycin.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future;
provided, however, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Grantor authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the Indebtedness against any

 

--------------------------------------------------------------------------------


 

and all such accounts, and, at Lender’s option, to administratively freeze all
such accounts to allow Lender to protect Lender’s charge and .setoff rights
provided in this paragraph.

 

GRANTOR’S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL.  With
respect to the Collateral, Grantor represents and promises to Lender that:

 

Perfection of Security Interest.  Grantor agrees to take whatever actions are
requested by Lender to perfect and continue Lender’s security interest in the
Collateral.  Upon request of Lender, Grantor will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Grantor will
note Lender’s interest upon any and all chattel paper and instruments, if not
delivered to Lender, for possession by Lender.  This is a continuing Security
Agreement and will continue in effect even though all or any part of the
Indebtedness is paid in full and even though, for a period of time, Grantor may
not be indebted to Lender.

 

Notices to Lender.  Grantor will promptly notify Lender in writing at Lender’s
address shown above (or such other addresses as Lender may designate from time
to time) prior to any (1) change in Grantor’s name; (2) change in Grantor’s
assumed business name(s); (3) change in the management of the Grantor;
(4) change in the authorized signer(s) of the Grantor; (5) change in Grantor’s
principal office address; (6) change in Grantor’s state of organization;
(7) conversion of Grantor to a new or different type of business entity; or
(8) change in any other aspect of Grantor that directly or indirectly relates to
any agreements between Grantor and Lender.  No change in Grantor’s name or state
of organization will take effect until after Lender has received notice.

 

No Violation.  The execution and delivery of this Agreement will not violate any
law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

 

Enforceability of Collateral.  To the extent the Collateral consists, of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code of the State of Illinois (“UCC”), the Collateral is enforceable
in accordance with its terms, is genuine, and fully complies with all applicable
laws and regulations concerning form, content and manner of preparation and
execution, and all persons appearing to be obligated on the Collateral have
authority and capacity to contract and are in fact obligated as may appear to be
on the Collateral.  At the time any account becomes subject to a security
interest in favor of Lender, the account shall be a good and valid account
representing an undisputed, bona fide Indebtedness incurred by the account
debtor, for merchandise held subject to delivery instructions or previously
shipped or delivered pursuant to a contract of sale, or for services previously
performed by Grantor with or for the account debtor. So long as this Agreement
remains in effect, Grantor shall not, without Lender’s prior written consent,
compromise, settle, adjust, or extend payment under or with regard to any such
Accounts.  There shall be no setoffs or counterclaims against any of the
Collateral, and no agreement shall have been made under which any deductions or
discounts may be claimed concerning the Collateral except those disclosed to
Lender in writing.

 

Location of the Collateral.  Except in the ordinary course of Grantor’s
business, Grantor agrees to keep the Collateral (or to the extent the Collateral
consists of intangible property such as accounts or general intangibles, the
records concerning the Collateral) at Grantor’s address shown above or at such
other locations as are acceptable to Lender.  Upon Lender’s request, Grantor
will deliver to Lender in form satisfactory to Lender a schedule of real
properties and Collateral locations relating to Grantor’s operations, including
without limitation the following: (1) all real property Grantor owns or is
purchasing; (2) all real property Grantor is renting or leasing; (3) all storage
facilities Grantor owns, rents, leases, or uses; and (4) all other properties
where Collateral is or may be located.

 

Removal of the Collateral.  Except in the ordinary course of Grantor’s business,
including the sales of inventory, Grantor shall not remove the Collateral from
its existing location without Lender’s prior written consent. To the extent that
the Collateral consists of vehicles or other tilled property, Grantor shall not
take or permit any action which would require application for certificates of
title for the vehicles outside the State of Illinois without Lender’s prior
written consent.  Grantor shall, whenever requested, advise Lender

 

2

--------------------------------------------------------------------------------


 

of the exact location of the Collateral.

 

Transactions Involving Collateral.  Except for inventory sold or accounts
collected in the ordinary course of Grantor’s business, or as otherwise provided
for in this Agreement, Grantor shall not sell, offer to sell, or otherwise
transfer or dispose of the Collateral.  While Grantor is not in default under
this Agreement, Grantor may sell inventory, but only in the ordinary course of
its business and only to buyers who qualify as a buyer in the ordinary course of
business.  A sale in the ordinary course of Grantor’s business does not include
a transfer in partial or total satisfaction of a debt or any bulk sale.  Grantor
shall not pledge, mortgage, encumber or otherwise permit the Collateral to be
subject to any lien, security interest, encumbrance, or charge, other than the
security interest provided for in this Agreement, without the prior written
consent of Lender. This includes security interests junior in right to the
security interests granted under this Agreement.  Unless waived by Lender, all
proceeds from any disposition of the Collateral (for whatever reason) shall be
held in trust for Lender and shall not be commingled with any other funds;
provided, however, this requirement shall not constitute consent by Lender to
any sale or other disposition.  Upon receipt, Grantor shall immediately deliver
any such proceeds to Lender.

 

Title.  Grantor represents and warrants to Lender that Grantor holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement.  No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement or to which Lender has
specifically consented.  Grantor shall defend Lender’s rights in the Collateral
against the claims and demands of all other persons.

 

Repairs and Maintenance.  Grantor agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect.  Grantor further agrees to
pay when due all claims for work done on, services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

 

Inspection of Collateral.  Lender and Lender’s designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral wherever located.

 

Taxes, Assessments and Liens.  Grantor will pay when due all taxes, assessments
and liens upon the Collateral from its use or operation pursuant to the terms
and conditions of this Agreement, the Loan Agreement, the Note, or any of the
other Related Documents. Grantor may withhold any such payment or may elect to
contest any lien if Grantor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender’s interest in
the Collateral is not jeopardized in Lender’s sale opinion.  If the Collateral
is subjected to a lien which is not discharged within fifteen (15) days, Grantor
shall deposit with Lender cash, a sufficient corporate surety bond or other
security satisfactory to Lender in an amount adequate to provide for the
discharge of the lien plus any interest, costs, attorneys’ fees or other charges
that could accrue as a result of foreclosure or sale of the Collateral.  In any
contest, Grantor shall defend itself and Lender and shall satisfy any final
adverse judgment before enforcement against the Collateral.  Grantor shall name
Lender as an additional obligee under any surety bond furnished in the contest
proceedings.  Grantor further agrees to furnish Lender with evidence that such
taxes, assessments, and governmental and other charges have been paid in full
and in a timely manner.

 

Compliance with Governmental Requirements.  Grantor shall comply promptly with
all laws, ordinances, rules and regulations of all governmental authorities, now
or hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity.  Grantor may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Lender’s interest in
the Collateral, in Lender’s opinion, is not jeopardized.

 

Hazardous Substances.  Grantor represents and warrants that the Collateral never
has been and never will be used, so long as this Agreement remains a lien on the
Collateral, in violation of any Environmental Laws or for the generation,
manufacture, storage, transportation, treatment, disposal, release or threatened

 

3

--------------------------------------------------------------------------------


 

release of any Hazardous Substance.  The representations and warranties
contained herein are based on Grantor’s due diligence in investigating the
Collateral for Hazardous Substances.  Grantor hereby (1) releases and waives any
future claims against Lender for indemnity or contribution in the event Grantor
becomes liable for cleanup or other costs under any Environmental Laws, and
(2) agrees to indemnify and hold harmless Lender against any and all claims and
losses resulting from a breach of this provision of this Agreement.  This
obligation to indemnify shall survive the payment of the Indebtedness and the
satisfaction of this Agreement.

 

Maintenance of Casualty Insurance.  Grantor shall procure and maintain all risk
insurance, including without limitation, fire, theft and liability coverage
together with such other insurance as Lender may require with respect to the
Collateral, in form, amounts, coverages and basis reasonably acceptable to
Lender and issued by a company or companies reasonably acceptable to Lender. 
Grantor, upon request of Lender, will deliver to Lender from time to time the
policies or certificates of insurance in form satisfactory to Lender, including
stipulations that coverages will not be cancelled or diminished without at least
thirty (30) days prior written notice to Lender and not including any disclaimer
of the insurer’s liability for failure to give such a notice.  Each insurance
policy also shall include an endorsement providing that coverage in favor of
Lender will not be impaired in any way by any act, omission or default of
Grantor or any other person.  In connection with all policies covering assets in
which Lender holds or is offered a security interest, Grantor will provide
Lender with such loss payable or other endorsements as Lender may require.  If
Grantor at any time fails to obtain or maintain any insurance as required under
this Agreement, Lender may (but shall not be obligated to) obtain such insurance
as Lender deems appropriate, including if Lender so chooses “single interest
insurance,” which will cover only Lender’s interest in the Collateral.

 

Application of Insurance Proceeds.  Grantor shall promptly notify Lender of any
loss or damage to the Collateral, whether or not such casualty or loss is
covered by insurance.  Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty.  All proceeds of any insurance on the
Collateral, including accrued proceeds thereon, shall be held by Lender as part
of the Collateral.  If Lender consents to repair or replacement of the damaged
or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure,
pay or reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration.  If Lender does not consent to repair or replacement of the
Collateral, Lender shall retain a sufficient amount of the proceeds to pay all
of the Indebtedness and shall pay the balance to Grantor.  Any proceeds which
have not been disbursed within six (6) months after their receipt and which
Grantor has not committed to the repair or restoration of the Collateral shall
be used to prepay the Indebtedness.

 

Insurance Reserves.  Lender may require Grantor to maintain with Lender reserves
for payment of insurance premiums, which reserves shall be created by monthly
payments from Grantor of a sum estimated by Lender to be sufficient to produce
at least fifteen (15) days before the premium due date in amounts at least equal
to the insurance premiums to be paid.  If fifteen (15) days before payment is
due, the reserve funds are insufficient, Grantor shall, upon demand, pay any
deficiency to Lender.  The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Grantor as
they become due.  Lender does not hold the reserve funds in trust for Grantor,
and Lender is not the agent of Grantor for payment of the insurance premiums
required to be paid by Grantor.  The responsibility for the payment of premiums
shall remain Grantor’s sole responsibility.

 

Insurance Reports.  Grantor, upon request of Lender, shall furnish to Lender
reports on each existing policy of insurance showing such information as Lender
may reasonably request, including the following: (1) the name of the insurer;
(2) the risks insured; (3) the amount of the policy; (4) the property insured;
(5) the then current value on the basis of which insurance has been obtained and
the manner of determining that value; and (6) the expiration date of the
policy.  In addition, Grantor shall, upon request by Lender (however not more
often than annually), have an independent appraiser who is satisfactory to
Lender determine, as applicable, the cash value or replacement cost of the
Collateral.

 

Financing Statements.  Grantor authorizes Lender to file UCC financing
statements, any amendments thereto, and/or a copy of this Agreement to perfect
Lender’s security interest with any and all applicable

 

4

--------------------------------------------------------------------------------


 

governmental authorities.  Grantor authorizes Lender to take any other actions
that Lender deems appropriate to perfect the Security Interest represented
herein.  At Lender’s request, Grantor additionally agrees to sign all other
documents that are necessary to perfect protect and continue Lender’s security
interest in the Property.  Grantor will pay all filing fees, title transfer
fees, and other fees and costs involved unless prohibited by law or unless
Lender is required by law to pay such fees and costs.  Grantor irrevocably
appoints Lender to execute documents necessary to transfer title if there is a
default.  Lender may file a copy of this Agreement as a financing statement.  If
Grantor changes Grantor’s name or address, or the name or address of any person
granting a security interest under this Agreement changes, Grantor will promptly
notify the Lender of such change.

 

GRANTOR’S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS.  Until the occurrence of
an Event of Default and except as otherwise provided below with respect to
accounts, Grantor may have possession of the tangible personal property and
beneficial use of all the Collateral and may use it in any lawful manner not
consistent with this Agreement or the Related Documents, provided that Grantor’s
right to possession and beneficial use shall not apply to any Collateral where
possession of the Collateral by Lender is required by law to perfect Lender’s
security interest in such Collateral.  Until otherwise notified by Lender,
Grantor may collect any of the Collateral consisting of accounts. At any time
and even though no Event of Default exists, Lender may exercise its rights to
collect the accounts and to notify account debtors to make payments directly to
Lender for application to the Indebtedness.  If Lender at any time has
possession of any Collateral, whether before or after an Event of Default,
Lender shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if Lender takes such action for that purpose as
Grantor shall request or as Lender, in its sole discretion, shall deem
appropriate under the circumstances; provided, however, failure of the Lender to
honor any request by Grantor shall not in and of itself be deemed to be a
failure to exercise reasonable care.  Lender shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve or maintain any security interest given to secure the
Indebtedness.

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Grantor falls to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender, on Grantor’s behalf, may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral, and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged to the Borrower under the Note from the date
incurred or paid by Lender to the date of repayment by Grantor.  All such
expenses will become a part of the Indebtedness and, at Lender’s option, will
(1) be payable on demand; (2) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either (A) the term of any applicable insurance policy or (B) the
remaining term of the Note; or (3) be treated as a balloon payment which will be
due and payable at the Note’s maturity.  This Agreement also will secure payment
of these amounts.  Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon Default.

 

REINSTATEMENT OF SECURITY INTEREST.  If payment is made by Grantor, whether
voluntarily or otherwise, by any guarantor or by any other third party on the
Indebtedness and thereafter Lender is forced to remit the amount of that payment
(1) to Grantor’s trustee in bankruptcy or to any similar person under any
federal or state bankruptcy law or law for the relief of debtors, (2) by reason
of any judgment, decree or order of any court or administrative body having
jurisdiction over Lender or any of Lender’s property, or (3) by reason of any
settlement or compromise of any claim made by Lender with any claimant
(including without limitation Grantor), the Indebtedness shall be considered
unpaid for the purpose of enforcement of this Agreement and this Agreement shall
continue to be effective or shall be reinstated, as the case may be,
notwithstanding any cancellation of this Agreement or of any note or other
instrument or agreement evidencing the Indebtedness and the Collateral will
continue to secure the amount repaid or recovered to the same extent as if that
amount never had been originally received by Lender, and Grantor shall be bound
by any judgment, decree, order, settlement or compromise relating to the
Indebtedness or to this Agreement.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

5

--------------------------------------------------------------------------------


 

Payment Default.  Grantor fails to make any payment when due under the
Indebtedness.

 

Note Default.  The occurrence of an Event of Default under the Note.

 

Loan Agreement Default.  The occurrence of an Event of Default under the Loan
Agreement or any of the Loan Documents (as defined in the Loan Agreement).

 

Other Defaults.  Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents, or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Grantor.

 

Default in Favor of Third Parties.  Should Borrower or any Grantor default under
any loan, extension of credit, security agreement, purchase or sales agreement,
or any other agreement, in favor of any other creditor or person that may
materially affect any of Grantor’s property or Grantor’s ability to repay the
Indebtedness or perform its respective obligations under this Agreement or any
of the Related Documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Grantor or on Grantor’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Insolvency.  The dissolution or termination of Grantor’s existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any collateral securing the Indebtedness.  This includes a garnishment of any of
Grantor’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Grantor as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Grantor gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

 

Adverse Change.  A material adverse change occurs in Grantor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity.  Lender in good faith believes itself insecure.

 

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this
Agreement, at any time thereafter, Lender shall have all the rights at a secured
party under the UCC. In addition and without limitation, Lender may exercise any
one or more of the following rights and remedies:

 

Accelerate Indebtedness.  Lender may declare the entire Indebtedness, including
any prepayment penalty which Grantor would be required to pay, immediately due
and payable, without notice of any kind to Grantor.

 

6

--------------------------------------------------------------------------------


 

Assemble Collateral.  Lender may require Grantor to deliver to Lender all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral.  Lender may require Grantor to assemble
the Collateral and make it available to Lender at a place to be designated by
Lender.  Lender also shall have full power to enter upon the property of Grantor
to take possession of and remove the Collateral.  If the Collateral contains
other goods not covered by this Agreement at the time of repossession, Grantor
agrees that Lender may take such other goods, provided that Lender makes
reasonable efforts to return them to Grantor after repossession.

 

Sell the Collateral.  Lender shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Lender’s own name or
that of Grantor.  Lender may sell the Collateral at public auction or private
sale.  Unless the Collateral threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Lender will give Grantor, and
other persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made; provided, however, no notice need be provided
to any person who, after Event of Default occurs, enters into and authenticates
an agreement waiving that person’s right to notification of sale.  The
requirements of reasonable notice shall be met if such notice is given at least
ten (10) days before the time of the sale or disposition.  All expenses relating
to the disposition of the Collateral, including without limitation the expenses
of retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Indebtedness secured by this Agreement and shall be
payable on demand, with interest at the rate set forth in the Note from the date
of expenditure until repaid.

 

Mortgagee in Possession.  Lender shall have the right to be placed as mortgagee
in possession or to have a receiver appointed to take possession of all or any
part of the Collateral, with the power to protect and preserve the Collateral,
to operate the Collateral preceding foreclosure or sale, and to collect the
Rents from the Collateral and apply the proceeds, over and above the cost of the
receivership, against the Indebtedness.  The mortgagee in possession or receiver
may serve without bond if permitted by law.  Lender’s right to the appointment
of a receiver shall exist whether or not the apparent value of the Collateral
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.

 

Collect Revenues, Apply Accounts.  Lender, either itself or through a receiver,
may collect the payments, Rents, income, and revenues from the Collateral. 
Lender may at any time in Lender’s sole discretion transfer any Collateral into
Lender’s own name or that of Lender’s nominee and receive the payments, Rents,
income, and revenues therefrom, and hold the same as security for the
Indebtedness or apply it to payment of the Indebtedness in such order of
preference as Lender may determine.  Insofar as the Collateral consists of
accounts, general intangibles, insurance policies, instruments, chattel paper,
choses in action, or similar property, Lender may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as
Lender may determine, whether or not the Indebtedness or Collateral is then
due.  For these purposes, Lender may, on behalf of and in the name of Grantor,
receive, open and dispose of mail addressed to Grantor, change any address to
which mail and payments are to be sent, and endorse notes, checks, drafts, money
orders, documents of title, instruments and items pertaining to payment,
shipment, or storage of any Collateral.  To facilitate collection, Lender may
notify account debtors and obligors on any Collateral to make payments directly
to Lender.

 

Obtain Deficiency.  If Lender chooses to sell any or all of the Collateral,
Lender may obtain a judgment against Grantor for any deficiency remaining on the
Indebtedness due to Lender after application of all amounts received from the
exercise of the rights provided in this Agreement.  Grantor shall be liable for
a deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.

 

Other Rights and Remedies.  Lender shall have all the rights and remedies of a
secured creditor under the provisions of the UCC.  In addition, Lender shall
have and may exercise any or all other rights and remedies it may have available
at law, in equity, or otherwise.

 

Election of Remedies.  Except as may be prohibited by applicable law, all of
Lender’s rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative

 

7

--------------------------------------------------------------------------------


 

and may be exercised singularly or concurrently.  Election by Lender to pursue
any remedy shall not exclude pursuit of any other remedy, and an election to
make expenditures or to take action to perform an obligation of Grantor under
this Agreement, after Grantor’s failure to perform, shall not affect Lender’s
right to declare an Event of Default and exercise its remedies.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Grantor agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Agreement upon any
Event of Default.  Lender may hire or pay someone else to help enforce this
Agreement, and Grantor shall pay the costs and expenses of such enforcement. 
Costs and expenses include Lender’s attorneys’ fees and legal expenses whether
or not there is a lawsuit, including attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection services. 
Grantor also shall pay all court costs and such additional fees as may be
directed by the court.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Illinois without regard to its conflicts of law provisions.  This Agreement has
been accepted by Lender in the State of Illinois.

 

Choice of Venue.  If there is a lawsuit, Grantor agrees upon Lender’s request to
submit to the jurisdiction of the courts of DuPage County, State of Illinois.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sale discretion of Lender.

 

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by facsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement. 
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address.  For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor’s current address.  Unless
otherwise provided or required by law, if there is more than one Grantor, any
notice given by Lender to any Grantor is deemed to be notice given to all
Grantors.

 

Power of Attorney.  Grantor hereby appoints Lender as Grantor’s irrevocable
attorney-in-fact for the purpose of executing any documents necessary to
perfect, amend, or to continue the security interest granted in this Agreement
or to demand termination of filings of other secured parties.  Lender may at any
tine, and without further authorization from Grantor, file a carbon,
photographic or other reproduction of

 

8

--------------------------------------------------------------------------------


 

any financing statement or of this Agreement for use as a financing statement. 
Grantor will reimburse Lender for all expenses for the perfection and the
continuation of the perfection of Lender’s security interest in the Collateral.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity, or enforceability of any other
provision of this Agreement.

 

Successors and Assigns.  Subject to any limitations stated in this Agreement
regarding the transfer of Grantor’s interest, this Agreement shall be binding
upon and inure to the benefit of the parties, their successors and assigns. If
ownership of the Collateral becomes vested in a person other than Grantor,
Lender, without notice to Grantor, may deal with Grantor’s successors with
reference to this Agreement and the Indebtedness by way of forbearance or
extension without releasing Grantor from the obligations of this Agreement or
liability under the Indebtedness.

 

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Agreement shall survive the execution and
delivery of this Agreement, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor’s Indebtedness shall be paid in
full.

 

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the UCC:

 

Agreement.  The word “Agreement” means this Commercial Security Agreement, as
this Commercial Security Agreement may be amended or modified from time to tine,
together with all exhibits and schedules attached to this Security Agreement
from time to time.

 

Borrower.  The word “Borrower” means Advanced Life Sciences, Inc. and includes
all co-signers and co-makers signing the Note and all their successors and
assigns.

 

Collateral.  The word “Collateral” means all of Grantors right, title and
interest in and to all the Collateral as described in the COLLATERAL DESCRIPTION
section of this Agreement.

 

Default.  The word “Default” means the default set forth in this Agreement in
the section titled DEFAULT.

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, at seq., the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99499, the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or
federal laws, rules, or regulations adopted pursuant thereto.

 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this

 

9

--------------------------------------------------------------------------------


 

Agreement in the DEFAULT section of this Agreement.

 

Grantor.  The word “Grantor” means Advanced Life Sciences Holdings, Inc.

 

Guaranty.  The word “Guaranty” means any guaranty from any guarantor, endorser,
surety, or accommodation party of any of the Indebtedness to Lender, including
without limitation a guaranty of all or part of the Note.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness.  The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents.

 

Lender.  The word “Lender” means THE LEADERS BANK, its successors and assigns.

 

Note.  The word “Note” means the Amended and Restated Promissory Note executed
by Borrower in the principal amount of Ten Million and 00/100 Dollars
($10,000,000.00), dated as of even date herewith, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of, and
substitutions for the note.

 

Property.  The word “Property” means all of Grantor’s right, title and interest
in and to all the Property as described in the COLLATERAL DESCRIPTION section of
this Agreement.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, Joan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

Rents.  The word “Rents” means all present and future rents, revenues, income,
issues, royalties, profits, and other benefits derived from the Property.

 

UCC.  The word “UCC” means the Uniform Commercial Code of the State of Illinois,
as amended.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY
AGREEMENT AND AGREES TO ITS TERMS.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective authorized officers as of the date first written above.

 

 

GRANTOR:

 

 

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John L. Flavin

 

 

John L. Flavin, President and Chief Financial Officer

 

 

 

 

 

LENDER:

 

 

 

THE LEADERS BANK

 

 

 

 

 

By:

/s/ John Prosia

 

 

John Prosia, Executive Vice President

 

 

--------------------------------------------------------------------------------